DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 16-17, 20-21, 24-27, 31-32, 35-41, 45-46, and 50-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 10,687,287).
Regarding claim 16, Lu teaches a mobile communication apparatus (Fig. 1). Lu teaches that a display (Fig. 6), a memory (Fig. 6), and at least one processor (Fig. 6) including a first processing portion for communicating with a first node of a first cellular network and a second processing portion for communicating with a second node of a second cellular network (Fig. 1 and column 3, lines 8 – column 4, lines 67, where teaches first processing portion for communicating with first node, LTE base station, and second 
Regarding claim 17, Lu teaches that the second processing portion is further configured not to transmit the second signal (NR) based on the first information (LTE) (Fig. 1 and column 2, lines 16 – column 4, lines 67, where teaches transmitting the second signal (NR, 5G) based on the second information (NR)).
Regarding claim 20, Lu teaches that transmit, to the first node, a parameter indicating whether the mobile communication apparatus supports a function where the first power value and the second power value dependently change with regard to the establishment of the first radio connection (Fig. 1, 5, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
Regarding claim 21, Lu teaches that the parameter further includes a dynamic power sharing parameter (Fig. 1, 5, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
claim 24, Lu teaches that the second uplink maximum power value is one of 14dBm, 17dBm, or 23dBm (Fig. 1, 5, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
Regarding claim 25, Lu teaches that the first processing portion and the second processing portion are comprised of a single chip (Fig. 1 and column 3, lines 8 – column 4, lines 67).
Regarding claim 26, Lu teaches all the limitation as discussed in claim 16. Furthermore, Lu further teaches that receive, from the first node, an uplink maximum power value associated with a second radio connection corresponding to a second node of a second cellular network (Fig. 1 and column 3, lines 8 – column 4, lines 67, where teaches first processing portion for communicating with first node, LTE base station, with first radio connection, maximum LTE transmit power value associated with first radio connection with LTE base station, and maximum NR transmit power value associated with second radio connection with NR base station), and transmit, to the second processor, information corresponding to the uplink maximum power value (Fig. 1 and column 2, lines 16 – column 4, lines 67, where teaches first information for LTE transmit power value, and second information for maximum NR transmit power value), transmit, to the second node, a first signal having a first power value equal to or less than the uplink maximum power value based on the information, while maintaining the second radio connection (Fig. 1 and column 3, lines 8 – column 4, lines 67, where teaches P_MAX_LTE is set to a value that is less than the maximum transmit power P_CMAX). 
claim 27, Lu teaches that generate other information based on another power value of a second signal transmitted to the first node, and transmit, to the second processor, the other information (Fig. 1 and column 2, lines 16 – column 4, lines 67).
Regarding claim 31, Lu teaches that the first processor is further configured to transmit, to the first node, a parameter indicating whether the mobile communication apparatus supports a function in which the first power value and the another power value of the second signal can be changed dependently from each other, while maintaining a radio connection with the first node (Fig. 1, 5, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
Regarding claim 32, Lu teaches that the parameter indicates dynamic power sharing (Fig. 1, 5, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
Regarding claim 35, Lu teaches that the maximum power value is one of 14dBm, 17dBm, or 23dBm (Fig. 1, 5, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67). 
Regarding claim 36, Lu teaches that a third processor, wherein the third processor is configured to receive the information from the first processor, and transmit the information to the second processor (Fig. 1, 5, 6, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
Regarding claim 37, Lu teaches that the first processor and the second processor are comprised of a single chip or package (Fig. 1 and column 2, lines 16 – column 4, lines 67).
claim 38, Lu teaches that the first processor and the second processor are communication processors (Fig. 1 and column 2, lines 16 – column 4, lines 67). 
Regarding claim 39, Lu teaches that the first cellular network corresponds to a 4th generation communication network or a long term evaluation (LTE) communication network (Fig. 1 and column 2, lines 16 – column 4, lines 67), and wherein the second cellular network corresponds a 5th generation communication network or new radio (NR) communication network (Fig. 1 and column 2, lines 16 – column 4, lines 67).
Regarding claim 40, Lu teaches that the first node corresponds to a base station of a 4th generation communication network or a long term evaluation (LTE) communication network (Fig. 1 and column 2, lines 16 – column 4, lines 67), and wherein the second node corresponds a base station of a 5th generation communication network or a new radio (NR) communication network (Fig. 1 and column 2, lines 16 – column 4, lines 67). 
Regarding claim 41, Lu teaches all the limitation as discussed in claims 16 and 26.
Regarding claim 45, Lu teaches all the limitation as discussed in claims 16 and 26.
Regarding claim 46, Lu teaches all the limitation as discussed in claims 16 and 26.
Regarding claim 50, Lu teaches that one of the first processor or the second processor is further configured to determine the power value based on another power value being used for a second signal transmission through the first radio connection (Fig. 1, 5, 6, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
claim 51, Lu teaches that the second processor is further configured to determine whether to transmit the signal based on the other information (configuration information) (Fig. 1, 5, 6, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).


Allowable Subject Matter
3.		Claims 18-19, 22-23, 28-30, 33-34, 42-44, 47-49, and 52-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “transmit, to the first node, a third signal through the first radio connection using a third power value that is below the first uplink maximum power value and has a value different from the first power value, and provide, to the second processing portion, third information corresponding to the third power value, and wherein the second processing portion is further configured to acquire the third information from the first processing portion, determine a fourth power value that is below the second uplink maximum power value and has a value different from the second power value based on the third information, and transmit a fourth signal to the second node through the second radio connection using the fourth power value” as specified the claims.


Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunnarsson et al. (US 7,881,722) discloses Selection of an Uplink Carrier Frequency Corresponding to one of Co-sited Cells having Different Coverage Areas and Supporting Different Uplink Data Rates.
Yasukawa et al. (US 2021/0068059) discloses User Apparatus and Transmission Power Control Method.
Ohara et al. (US 2020/0404595) discloses User Equipment.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
November 19, 2021 

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649